Citation Nr: 0513684	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of Title 38, United States Code, 
Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1961 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death and denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  The case was remanded to the RO for 
additional development in September 2003.  The Board notes 
that the issue of entitlement to Dependents Educational 
Assistance (Chapter 35) benefits was resolved in the 
appellant's favor by a July 2001 rating decision and that she 
withdrew her appeal for accrued benefits at a personal 
hearing in March 2000.  

Although the record does not indicate that the RO considered 
the issue of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, the Board 
finds that the appellant's statements and personal hearing 
testimony, in essence, raised this issue in asserting that 
the veteran's death occurred as a result of some combination 
of complications due to his service-related disabilities and 
VA treatment.  Therefore, the issue as provided on the title 
page of this decision was revised to reflect the matters to 
be addressed on appellate review.

The Board also notes that during the course of this appeal 
claims for DIC under the provisions of 38 U.S.C.A. § 1318 
were the subject of a temporary stay.  In accordance with the 
directions of the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary stay 
on the adjudication of affected 38 U.S.C.  §§ 1311(a)(2) and 
1318 claims was lifted, except where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  As the 
appellant has submitted no evidence that may be construed as 
an attempt to reopen a finally decided claim, the Board finds 
the stay as to this DIC claim has been lifted.

The issue of entitlement to compensation for the cause of the 
veteran's death on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and implementing regulations apply in the 
instant case. Although the record does not show the appellant 
was specifically notified of the VCAA and how it pertains to 
the present issues on appeal, the Board finds she is not 
prejudiced by the determination below.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in essence, that efforts to comply with the 
VCAA duties to assist and notify are not required when the 
interpretation of a statute is dispositive of the issue on 
appeal.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As the facts are 
undisputed and interpretation of a statute is dispositive of 
the DIC issue addressed in this decision , the Board finds 
additional efforts to notify or assist the appellant are not 
required.

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran at the time of death was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

VA records show that during his lifetime the veteran 
established service connection for quadriparesis to the left 
and right upper extremities and the left and right lower 
extremities.  His combined service-connected disability 
rating was 90 percent effective from June 26, 1991.  A total 
disability rating based upon individual unemployability 
(TDIU) was awarded effective from October 3, 1991.  Prior to 
that the veteran's service-connected disability rating for 
residuals of a cervical spine injury with traumatic 
degenerative changes had been rated 20 percent.  The 
veteran's death certificate shows he died in May 1999.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  Thus, 
threshold criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1318 are not met.  Here, the critical 
evidence is uncontested and is against the appellant's claim.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the appellant was 
not adequately notified of the VCAA as it applies to her 
compensation claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, service medical records show the veteran was 
treated for neck soreness and cervical spine muscle spasms.  
The records are negative for complaint, treatment, or 
diagnosis of any cardiovascular disorders.  The veteran's 
July 1966 separation examination revealed normal clinical 
vascular system and spine evaluations.  

Private medical records dated in December 1987 show the 
veteran was involved in a single vehicle automobile accident 
and subsequently underwent cervical myelogram and 
decompressive cervical laminectomy to the C3-C7 vertebrae.  
In an April 1990 decision the Board granted entitlement to 
service connection for a neck disorder.  In a July 1991 
rating decision the RO assigned a 20 percent rating from 
March 1, 1988, and a 30 percent rating from June 26, 1991, 
for the residuals of a cervical spine injury with traumatic 
degenerative changes.  

In a March 1995 report a VA examiner stated that the symptoms 
attributable to the veteran's 1987 motor vehicle accident 
could not be disassociated from his service-connected 
cervical spine disability.  In a February 1997 rating 
decision the RO established service connection for 
quadriparesis to the left upper extremity (40 percent), right 
upper extremity (50 percent), left lower extremity (20 
percent), and right lower extremity (20 percent).  His 
combined service-connected disability rating was 90 percent 
effective from June 26, 1991.  TDIU was awarded effective 
from October 3, 1991.  

VA hospital records dated in May 1999 show the veteran died 
as a result of a left cerebrovascular accident probably 
secondary to a hypotensive event during an admission for an 
elective lumbar decompressive laminectomy.  It was noted that 
a midline lumbar incision had been made, but that the 
procedure was aborted before the epidural area was explored 
because of increased peak pressures and a drop in the oxygen 
saturation.  Records show the veteran was transferred to the 
medical intensive care unit secondary to his intraoperative 
hypotensive event.  It was speculated that his hypotensive 
event may have been due to a primary anaphylaxis or bleeding 
at the incision site.  Subsequent records dated in May 1999 
show the veteran was pronounced dead after he was withdrawn 
from a mechanical ventilator.  

A May 1999 autopsy report included final anatomic diagnoses 
of (1) acute global hypoxic/ischemic encephalopathy with 
bilateral cerebral edema, bilateral uncal herniations, 
central herniation, left parietal lobe cerebral infarct, 
occipital lobe infarcts, and Duret hemorrhages of midbrain 
and pons, all probably related to diagnosis two, (2) severe 
restenosis of the left common carotid artery at bifurcation 
after old left common carotid endarterectomy with synthetic 
vascular patch graft due to atherosclerosis, intimal 
proliferation and hyalinization, old stenosing mural thrombus 
undergoing lysis with acute inflammation, acute and chronic 
inflammation of synthetic vascular patch graft with foreign 
body reaction and acute occlusive thrombosis including the 
left external and internal carotid arteries, and 
(3) postoperative status after recent lumbar incision with 
exposure of the vertebral spines and lamina, preparatory to 
lumbar decompressive surgery prematurely terminated due to 
ventilatory dysfunction and hypotension, cause uncertain, was 
provided.  

The secondary diagnoses included (1) acute bilateral 
pulmonary edema and congestion with collapse of the posterior 
segments of both lower lobes, (2) moderate pulmonary 
emphysema, (3) mild right ventricular myocardial hypertrophy 
with modest coronary atherosclerosis, (4) hepatic portal 
fibrosis and centrilobular passive congestion with mild fatty 
change and cholestasis, (5) degenerative joint disease of the 
vertebral column with left and right thoracic scoliosis and 
lumbar kyphosis, (6) diffuse mucosal edema of the 
laryngopharynx with small epiglottic ulcerations and kissing 
acute ulcerations of posterior commissure probably related to 
intubation, (7) small acute pyloric gastric stress 
ulceration, (8) postoperative status after old cervical 
vertebral decompressive laminectomy for traumatic injury, (9) 
acute renal tubular necrosis, and (10) mural thrombus right 
superior vena cava probably related to a vascular catheter.  

In statements and personal hearing testimony in support of 
her claim the appellant asserted the veteran had many medical 
problems because of his service-connected disabilities.  She 
stated he had been unable to walk without the use of two 
canes and that he used a wheelchair.  At her personal hearing 
in March 2000 she stated the veteran's doctors initially told 
her that the problem during surgery may have been due to a 
heart attack, a blood clot, or an allergic reaction to the 
anesthesia, but that she was later informed that he had a 
stroke.  

In a February 2005 medical expert opinion a VA cardiologist 
noted the veteran was admitted to a VA Medical Center in May 
1999 for an elective lumbar decompressive laminectomy and 
that he sustained an unknown hypotensive episode that 
resulted in severe shock, ultimately severe cerebral damage, 
and death.  Attempts to obtain additional medical 
documentation felt to be necessary for the review were 
unsuccessful.  It was noted that based upon the evidence of 
record it appeared, and seemed reasonable to conclude, that 
the operative procedure and/or anesthesia performed did 
contribute substantially or materially to the cause of the 
veteran's death.

The Board notes that records dated in April 1999 and March 
2003 show the RO requested the veteran's complete, original 
VA medical records be provided for any treatment he received 
from 1998 until his death.  Although VA medical records were 
subsequently added to the record, there is no indication that 
the veteran's complete, original VA medical records were 
obtained nor that there was any reason why they could not be 
provided.  In light of the February 2005 VA cardiologist's 
opinion that additional information would be useful in 
adequately deciding the issue on appeal, the Board finds 
further efforts to obtain these records are required.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO should obtain the complete, 
original VA medical records documenting 
the veteran's treatment from 1998 until 
his death.  If the original medical 
records can not be obtained, or are 
otherwise unavailable, an explanation 
must be provided.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.361.  If the 
benefit sought remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


